DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Claims 8-13 and 15 in the reply filed on 08/25/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 1-7 and 14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim 15 recites the limitation “means for rotating the wafer holder”, which is interpreted under 35 U.S.C. 112(f) because the limitation uses the term “means”, the term is modified by functional language (“for rotating the wafer holder”), and the term does not recite sufficient structure for performing the claimed function. 
	Because this claim limitation is being interpreted under 112(f), it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. However, the specification fails to describe any structure to perform the claimed function. See rejection under 35 U.S.C. 112(a), below. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 15 rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, because the claim purports to invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, but fails to recite a combination of elements (i.e., “means for rotating the wafer holder”), as required by that statutory provision and thus cannot rely on the specification to provide the structure, material or acts to support the claimed function.  As such, the claim recites a function that has no limits and covers every conceivable means for achieving the stated function, while the specification discloses at most only those means known to the inventor.  Accordingly, the disclosure is not commensurate with the scope of the claim. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation “claim 7” in line 1. There is insufficient antecedent basis for this limitation in the claim because claim 7 is withdrawn from consideration as being directed to a non-elected invention.
Claim 15 recites the limitation “claim 1” in line 2  There is insufficient antecedent basis for this limitation in the claim because claim 1 is withdrawn from consideration as being directed to a non-elected invention. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 8, 13 and 15 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Verhaverbeke (US 20040000322 A1).
8.  Verhaverbeke discloses a liquid dispensing device [Abstract; Fig. 2E, para. 0039] suitable for carrying out a method for treating a surface of a wafer 216 with multiple liquids [para. 0030, 0039], comprising rotating the surface of the wafer 216 [para. 0030] and discharging different liquid streams 234/236 onto the rotating surface 216 in a sequence from separate outlets 290/292 [para. 0039], wherein the discharge of liquid streams which are continuous in the sequence overlaps during a transition phase [para. 0039], and wherein during the transition phase the different liquid streams merge after exiting said outlets to form a merged liquid stream 298 before impacting the rotating surface 216  [para. 0039, “the flow of H2SO4 (234) and H2O2 (236) can impinge 298 prior to contact with the wafer 216”] liquid dispensing device [Fig. 2E] comprising a housing holding two or more liquid delivery tubes [para. 0036, “fixedly attached 240 to pivot in unison”; See Fig. 2E showing attachment between conduits 290/292], wherein the tubes’ outlets are inwardly angled towards one another [Fig. 2E, para. 0039, “each angle 291 and 293 can be approximately in the range of 20-60 degrees”], such that in use the different liquid streams delivered from the outlets of the two or more liquid delivery tubes merge to form the merged liquid stream [Fig. 2E, para. 0039].
13. Verhaverbeke discloses the liquid dispensing device according to claim 8, wherein the straight flowpath intersection angle of the tubes’ outlets is 10° to 40° [Fig. 2E, para. 0039, “each angle 291 and 293 can be approximately in the range of 20-60 degrees from vertical”]. 
The disclosed outlet angles of Verhaverbeke result in a “straight flowpath intersection angle” of 40-120 degrees, which overlaps the claimed range of 10° to 40°, and therefore anticipates the claimed range. See MPEP 2131.03 II. 
15. Verhaverbeke discloses the cleaning apparatus for carrying out a method according to claim 1 (a method for treating a surface of a wafer 216 with multiple liquids [para. 0030, 0039], comprising rotating the surface of the wafer 216 [para. 0030] and discharging different liquid streams 234/236 onto the rotating surface 216 in a sequence from separate outlets 290/292 [para. 0039], wherein the discharge of liquid streams which are continuous in the sequence overlaps during a transition phase [para. 0039], and wherein during the transition phase the different liquid streams merge after exiting said outlets to form a merged liquid stream 298 before impacting the rotating surface 216  [para. 0039, “the flow of H2SO4 (234) and H2O2 (236) can impinge 298 prior to contact with the wafer 216”]), comprising:
- a cleaning chamber 100 [para. 0025, “a single wafer cleaning chamber 100”];
- a wafer holder 106 in the cleaning chamber [para. 0025, “wafer holding bracket 106”];
- means for rotating the wafer holder [para. 0030, “wafer 110 can be rotated at a selected revolution per minute (rpm) about the wafer axis of rotation 116 that also is the bracket 106 center of rotation 116”]; and
- a liquid dispensing device comprising a housing holding two or more liquid delivery tubes [Fig. 2E, para. 0039], wherein the tubes’ outlets are inwardly angled towards one another [Fig. 2E, para. 0039, “each angle 291 and 293 can be approximately in the range of 20-60 degrees”], such that in use liquid streams delivered from the outlets of the two or more liquid delivery tubes merge to form a merged liquid stream [para. 0039, “the flow of H2SO4 (234) and H2O2 (236) can impinge 298 prior to contact with the wafer 216”].

Claims 8-11 and 13 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Inukai et al. (US 20090255558 A1).
8.  Inukai discloses a liquid dispensing device suitable for carrying out a method for treating a surface of a wafer with multiple liquids, comprising rotating the surface of the wafer and discharging different liquid streams onto the rotating surface in a sequence from separate outlets [para. 0037-39], wherein the discharge of liquid streams which are continuous in the sequence overlaps during a transition phase, and wherein during the transition phase the different liquid streams merge after exiting said outlets to form a merged liquid stream before impacting the rotating surface [Fig. 11, para. 0082, “two-fluid jet nozzle 301”; Fig. 15, para. 0109, “three-fluid jet nozzle 800”], the liquid dispensing device comprising a housing holding two or more liquid delivery tubes, wherein the tubes’ outlets are inwardly angled towards one another, such that in use the different liquid streams delivered from the outlets of the two or more liquid delivery tubes merge to form the merged liquid stream [Fig. 11, Fig. 15].
Furthermore, the Courts have held that if the prior art structure is capable of performing the intended use, then it meets the claim.  See MPEP § 2114. Here, although Inukai teaches the liquid passages include gas passages [Fig. 11, para. 0082, “401”; Fig. 15, para. 0109, “401”, “801”], the structure would nonetheless be expected to be capable of supplying liquid through the gas passages, and therefore the disclosed structure anticipates the claimed device. 
9. Inukai discloses the liquid dispensing device according to claim 8, comprising:
- said housing 300/800, defining an internal chamber opening at an exit port 307 [Fig. 11, para. 0082; Fig. 15, para. 0109];
- a spacer [Fig. 11, portion between 401/400; Fig. 15, portion between 401/400], located within the internal chamber of the housing [Fig. 11, para. 0082; Fig. 15, para. 0109]; and
- said two or more liquid delivery tubes 401/400, passing along the spacer within the internal chamber of the housing, and extending to the exit port [Fig. 11; Fig. 15];
wherein the two or more liquid delivery tubes 401/400 are bent around the spacer so that the tubes’ outlets are inwardly angled towards one another [Fig. 11; Fig. 15], such that in use liquid streams delivered from the outlets of the two or more liquid delivery tubes merge to form a merged liquid stream [Fig. 11, para. 0082; Fig. 15, para. 0109].
Furthermore, the Courts have held that if the prior art structure is capable of performing the intended use, then it meets the claim.  See MPEP § 2114. Here, although Inukai teaches the liquid passages include gas passages [Fig. 11, para. 0082, “401”; Fig. 15, para. 0109, “401”, “801”], the structure would nonetheless be expected to be capable of supplying liquid through the gas passages, and therefore the disclosed structure anticipates the claimed device. 
10. Inukai discloses the liquid dispensing device according to claim 7, wherein the housing 300/800 and spacer [Fig. 11, portion between 401/400; Fig. 15, portion between 401/400] clamp the two or more liquid delivery tubes in position [Fig. 11, Fig. 15], and the internal chamber of the housing narrows at or towards the exit port so as to bend the liquid delivery tubes around the spacer and thereby orient the tubes’ outlets into said inwardly angled configuration [Fig. 11, Fig. 15]. 
11. Inukai discloses the liquid dispensing device according to claim 9, wherein the spacer has one or more channels which accommodate the liquid delivery tubes [Fig. 11, Fig. 15].
13. Inukai discloses the liquid dispensing device according to claim 8, wherein the straight flowpath intersection angle of the tubes’ outlets is 10° to 40° [Fig. 11, para. 0082; Fig. 15, para. 0109].
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Inukai et al. (US 20090255558 A1), as applied to claims 8-11 and 13 above, and further in view of Benjamin (US 3149783 A).
As to claim 12, Inukai discloses the liquid dispensing device according to claim 9, but fails to explicitly disclose (emphasis added): 
wherein the housing comprises a main body and a detachable cap, wherein the detachable cap includes said exit port.
However, Benjamin (US 3149783 A) discloses a method and apparatus of merging at least two streams of fluid into a single emmittent flowing body of liquid [Abstract, claim 1], comprising:
Cylindrical tube 54 fits within cylindrical tube 55 and the desired spray pattern is emitted from the discharge aperture 61 of the enclosed end 62 of cylindrical tube 55. As orifice 58 and orifice 65 of cylindrical tube 54 are brought into closer proximity with the discharge aperture 61 on the enclosed end 62 of cylindrical tube 55, this adjustment of cylindrical tube 54- within cylindrical tube 55 being brought about by external threads 5'7 on tube 54 being rotationally adjusted within internal threads 59 of tube 55, the flow from orifice 58 is substantially shut off and the emission from discharge orifice 61 is substantially entirely from straight line flow orifice 65. [col. 5, line 21-33].
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the fluid merging nozzle, of Inukai, to include the nozzle cap, of fluid merging nozzle of Benjamin, in order to provide improved control over the desired spray pattern of the formed stream, as taught by Benjamin [col. 5, line 21-33].
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: The additionally cited reference to Kim et al. (US 20060081269 A1) and Yu et al. (US 20130078809 A1) are cited to show conventional multi-fluid delivery apparatus [Abstracts]; and Ratkovich et al. (US 9059104 B2) is cited to show a nozzle configuration for providing streams that impinge on one another [Fig. 2].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER REMAVEGE whose telephone number is (571)270-5511. The examiner can normally be reached M-F, 10:00 AM - 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHRISTOPHER REMAVEGE/Examiner, Art Unit 1713